DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 7 and 17 are objected to because of the following informalities: 	Claims 3, 7 and 17, the term "each data party” can be rewritten as “each data party of the at least one data party.”  	Appropriate corrections are required.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase, “issuing a customized learning request … wherein each customized learning request …”  The use of “each customized learning request” implies there is more than one customized learning request; however, the earlier sentence only mentions a single customized learning request.  Examiner suggests amending the claim to clarify what the term, “each customized learning request,” refers to.  For the purpose of examination, Examiner interprets the above phrase as meaning that multiple customized learning requests are issued to multiple data parties, respectively, and the term, “each customized learning request” refers to each one of those multiple customized learning requests.  
Claims 12 and 19 correspond to claim 1 and are rejected for the same reasons.  
Claims 4 and 14 also use similar language as claim 1 and are rejected for the same reasons. 
Claims 2-11, 13-18 and 20 are rejected for failing to the cure the deficiencies of their respective parent claims.   
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz (K. Bonawitz et al., “Towards Federated Learning at Scale: System Design,” arXiv: 1902.01046v2, March 22, 2019) in view of Theimer (US 2020/0104523). 

 	Bonawitz was submitted in an IDS filed 3/27/2020.

 	Regarding claim 1, Bonawitz teaches a method for federated learning across a plurality of data parties, comprising:
 	assigning each data party with a corresponding space in an object store (Fig. 1, page 2, each device provides a model update to the server; inherently, this means there is an assigned space in server storage for the model update);
 	assigning a shared space in the object store (Fig. 1, pages 2-3, the server stores a global model, which is shared with each of the client devices; inherently, this means there is a space assigned in server storage for the shared global model);
 	triggering a round of federated learning by issuing a customized learning request to at least one data party (Fig. 1, pages 2-3, the server tells the client devices what computation to run and sends the global model parameters, which triggers local training by the client devices), 
 	wherein each customized learning request issued to a data party triggers the data party to locally train a model based on training data owned by the data party and one or more model parameters stored in the shared space in the object store (Fig. 1, pages 2-3, the server tells the client devices what computation to run and sends the global model parameters, which triggers local training by the client devices; the client devices use their own local dataset to perform on-device training, thereby updating the model), and 
 	upload a local model resulting from the local training to a corresponding space in the object store the data party is assigned with (Fig. 1, pages 2-3, the client device sends a model update back to the server, based on the on-device training);
 	retrieving, from the object store, at least one local model uploaded to the object store by the at least one data party during the round of federated learning (Fig. 1, pages 2-3, the uploaded model updates are stored in server storage and must be retrieved to be processed; the server aggregates the updates into the global model); and
 	aggregating the at least one local model retrieved from the object store to obtain a shared model (pages 2-3, the server aggregates the updates into a global model).
 	However, Bonawitz does not expressly disclose the corresponding space is a namespace; the shared space is a namespace.
 	In the same field of endeavor, Theimer teaches the corresponding space is a namespace; the shared space is a namespace ([0042-0043, 0018, 0025, 0027, 0047], Theimer also pertains to clients that can upload data to and download data from a server system; in Theimer, each entity that does so accesses a namespace i.e., an associated set of repositories; a namespace can be set up for an organization, a team or each user/client and serve a specific purpose or application; a namespace allows the associated repositories to be governed by a particular set of permissions).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the corresponding space is a namespace; the shared space is a namespace as suggested in Theimer into Bonawitz because Bonawitz and Theimer pertain to analogous fields of technology.  Both Bonawitz and Theimer pertain to client devices accessing a server system to both obtain and upload data. In Bonawitz, the server system, for example, allows each individual client to obtain access to upload an associated model update; the server system also allows all clients and the system to access a global model.  Theimer notes that a server storage system can have namespaces, where each namespace can be associated with a particular entity, client or a team of clients.  A specific namespace can be assigned when data is accessed using a particular set of permissions, or by different sets of entities.  It would be desirable to incorporate this feature into Bonawitz, so that the system could better control permissions for access to global models and client updates e.g., see Theimer [0042-0043, 0018, 0025, 0027, 0047].  

 	Regarding claim 2, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1.  The combination of Bonawitz and Theimer also teaches wherein the shared model is uploaded to the shared namespace in the object store (Bonawitz Fig. 1, page 2, the server aggregates the updates into the global model, then writes the global model into storage; the server can be a cloud-based distributed service; Theimer [0031, 0032], a server system can be in one device or its functionalities can be distributed among multiple devices; the devices can perform their functions by communicating data through a network; this means that if the storage functionality is at a remote device, writing to the storage as taught in Bonawitz would require an upload through a network).  

 	Regarding claim 3, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 2.  The combination of Bonawitz and Theimer also teaches wherein each data party is notified of the shared model uploaded to the shared namespace in the object store (Bonawitz Figure 1, pages 2-3, the global, shared model is updated; the federated learning round is then repeated i.e., the server will contact the client devices and send them the update model for additional local training). 

 	Regarding claim 4, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 2.  The combination of Bonawitz and Theimer also teaches 
 	triggering a subsequent round of federated learning by issuing a subsequent customized learning request to at least one data party, wherein each subsequent customized learning request issued to a data party triggers the data party to retrieve the shared model from the shared namespace in the object store, locally train the shared model based on training data owned by the data party, and upload an updated version of a local model resulting from the local training to a corresponding namespace in the object store the data party is assigned with (Bonawitz Figure 1, pages 2-3, the global, shared model is updated; the federated learning round is then repeated i.e., the server will contact the client devices and send them the update model for additional local training and uploading of the model updates).

 	Regarding claim 5, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1. The combination of Bonawitz and Theimer also teaches wherein triggering a round of federated learning comprises:
 	selecting a set of data parties (Bonawitz page 2, the server selects a subset of the client devices); and
 	triggering the set of data parties to locally train a set of models in parallel by issuing a customized learning request to each data party of the set of data parties (Bonawitz Fig. 1, pages 2-3, the server tells the client devices to perform the computation and transmits the global model, which causes the client devices to perform local training; as seen in Fig. 1, the training for multiple devices can be in parallel).

 	Regarding claim 6, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1. The combination of Bonawitz and Theimer also teaches wherein triggering a round of federated learning comprises: 
 	triggering the plurality of data parties to locally train a plurality of models in parallel by issuing a customized learning request to each data party (Bonawitz Fig. 1, pages 2-3, the server tells the client devices to perform the computation and transmits the global model, which causes the client devices to perform local training; as seen in Fig. 1, the training for multiple devices can be in parallel).

 	Regarding claim 7, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1. The combination of Bonawitz and Theimer also teaches 
 	storing, for each data party, multiple versions of a local model uploaded to a corresponding namespace in the object store assigned to the data party during multiple rounds of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives model updates from the client devices and aggregates them into the global model, then repeats the process; thus, inherently, the server at least at different times stores multiple versions of local model updates received from client devices).

 	Regarding claim 8, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1. The combination of Bonawitz and Theimer also teaches 
	storing multiple versions of the shared model uploaded to the shared namespace in the object store during multiple rounds of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives model updates from the client devices and aggregates them into the global model, then repeats the process; thus, inherently, the server at least at different times stores multiple versions of the shared global model; Bonawitz Fig. 1, page 2, the server aggregates the updates into the global model, then writes the global model into storage; the server can be a cloud-based distributed service; Theimer [0031, 0032], a server system can be in one device or its functionalities can be distributed among multiple devices; the devices can perform their functions by communicating data through a network; this means that if the storage functionality is at a remote device, writing to the storage as taught in Bonawitz would require an upload through a network).

 	Regarding claim 9, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1.  The combination of Bonawitz and Theimer also teaches 
 	receiving, from the object store, at least one notification of the at least one local model uploaded to the object store by the at least one data party during the round of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives and stores model updates from client devices, which inherently are stored in server storage; the server then aggregates the received model updates; inherently, this means that the server determines, from server storage, that the model update exists i.e., a notification).

 	Regarding claim 10, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1.  The combination of Bonawitz and Theimer also teaches 
 	receiving, from the at least one data party, at least one notification of the at least one local model uploaded to the object store by the at least one data party during the round of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives model updates from the client devices, which can be understood as a notification of the uploading of the model update; Bonawitz Fig. 1, page 2, the server aggregates the updates into the global model, then writes the global model into storage; the server can be a cloud-based distributed service; Theimer [0031, 0032], a server system can be in one device or its functionalities can be distributed among multiple devices; the devices can perform their functions by communicating data through a network; this means that if the storage functionality is at a remote device, writing to the storage as taught in Bonawitz would require an upload through a network).

 	Regarding claim 11, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 1. The combination of Bonawitz and Theimer also teaches 
 	periodically checking the object store for one or more local models uploaded to the object store by one or more data parties in accordance with a schedule (Bonawitz Fig. 1, pages 2-3, the client devices receive a global model from the server; the server receives model updates from client devices; aggregates the updates into the global model; this process is repeated in rounds i.e., according to a schedule and on a periodic basis).

 	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Bonawitz and Theimer also teaches a system for federated learning across a plurality of data parties, comprising:
 	at least one processor; and
 	a non-transitory processor-readable memory device storing instructions that when
executed by the at least one processor causes the at least one processor to perform
operations (Bonawitz Fig. 1, pages 2-3, inherently, the server includes a processor and a memory with instructions).

 	Regarding claim 13, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 12.  Claim 13 corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 14, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 13.  Claim 14 corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 15, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 12.  Claim 15 corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 16, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 12.  Claim 16 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 17, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 12.  Claim 17 corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 18, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 12.  Claim 18 corresponds to claim 8 and is rejected for the same reasons.

 	Regarding claim 19, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Bonawitz and Theimer also teaches a computer program product for federated learning across a plurality of data parties, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Bonawitz Fig. 1, pages 2-3, inherently the server has a computer program in a memory with instructions).

 	Regarding claim 20, the combination of Bonawitz and Theimer teaches the invention as claimed in claim 19. Claim 20 corresponds to claim 2 and is rejected for the same reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Newhouse (US 2017/0109370) teaches a content management system that synchronizes content items across a network for multiple client devices; each content item is stored in a namespace i.e., a directory for particular content items; there may be namespace for shared items; different content items can be associated with different namespaces e.g., see Newhouse Abstract, [0045, 0066]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143